Croydon v. Sullivan County, 47 N.H. 179, is decisive of this case. The selectmen of Sanbornton had no right to bestow the public money of that town in charity, except as a public charity according to the provisions of the law. This was what they did; and their calling it, or understanding it to be, something else, could not change the substantial nature of what was done. I think there should be judgment on the report for the plaintiffs.
SMITH, J., concurred for the same reason.
Judgment on the report for the plaintiffs. *Page 339